QuickLinks -- Click here to rapidly navigate through this document




EXECUTION COPY


FOURTH AMENDMENT TO CREDIT AGREEMENT

    This FOURTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), made and
entered into as of May 31, 2000, is by and between MARTEN TRANSPORT, LTD., a
Delaware corporation (the "Borrower"), the banks which are signatories hereto
(individually, a "Bank" and, collectively, the "Banks"), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as agent for the Banks (in such
capacity, the "Agent").


RECITALS

    1.  The Borrower and U.S. Bank National Association, in its capacity as a
Bank and the Agent, entered into a Credit Agreement dated as of October 30,
1998, as amended by that certain First Amendment to Credit Agreement dated as of
January 3, 2000, and as amended by that certain Second Amendment to Credit
Agreement dated as of January 19, 2000, and as amended by that certain Third
Amendment to Credit Agreement dated as of April 5, 2000 (as amended, the "Credit
Agreement"); and

    2.  U.S. Bank National Association, in its capacity as a Bank, has extended
to the Borrower, pursuant to the terms of the Credit Agreement, a revolving loan
in the amount of $40,000,000. The Northern Trust Company has extended to the
Borrower, pursuant to the terms of the Credit Agreement, a revolving loan in the
amount of $10,000,000. The Borrower has requested, among other things, that the
Revolving Commitment Amount under the Credit Agreement be increased to
$60,000,000, and U.S. Bank National Association is willing to increase its
revolving loan amount to $45,000,000, and The Northern Trust Company is willing
to increase its revolving loan amount to $15,000,000; and

    3.  The Borrower desires to amend certain other provisions of the Credit
Agreement, and the Banks and Agent have agreed to make such amendments, subject
to the terms and conditions set forth in this Amendment.


AGREEMENT

    NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto hereby covenant
and agree to be bound as follows:

    Section 1.  Capitalized Terms.  Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement, unless the context shall otherwise require.

    Section 2.  Amendments.  The Credit Agreement is hereby amended as follows:

    2.1  Definitions.  Section 1.1 of the Credit Agreement is further amended by
adding the following definition of "Second Fee Letter":

    "Second Fee Letter": The confidential letter, dated as of May 31, 2000, from
the Agent to the Borrower.

    2.2  Indebtedness.  Section 6.13(d) of the Credit Agreement is amended to
read in its entirety as follows:

    6.13(d) Without duplication of Indebtedness under Section 6.13(c),
Indebtedness secured by Liens permitted by Section 6.14(c) hereof.

    2.3  Liens.  Section 6.14(c) of the Credit Agreement is amended in its
entirety to read as follows:

    6.14(c) Liens securing Indebtedness which, at the time of determination,
does not exceed an amount equal to (i) 15% of consolidated net worth of the
Borrower and its Subsidiaries, less

--------------------------------------------------------------------------------

(ii) the sum of (1) the Indebtedness of the Borrower which is secured by a Lien
and (2) the Indebtedness of any Subsidiary, excluding Indebtedness of any
Subsidiary owed to the Borrower or any wholly-owned Subsidiary of the Borrower.

    Section 3.  Schedule I.  The Credit Agreement is hereby amended to include
Schedule I in the form attached hereto.

    Section 4.  Effectiveness of Amendments.  The amendments contained in this
Amendment shall become effective upon delivery by the Borrower of, and
compliance by the Borrower with, the following:

    4.1 This Amendment and two new Revolving Notes payable to U.S. Bank National
Association, in its capacity as a Bank, and The Northern Trust Company, each in
the principal amount of $5,000,000 in the form of Exhibit 4.1 hereto (the
"Revolving Notes") duly executed by the Borrower.

    4.2 A copy of the resolutions of the Board of Directors of the Borrower
authorizing the execution, delivery and performance of this Amendment and the
Revolving Notes certified as true and accurate by its Secretary or Assistant
Secretary, along with a certification by such Secretary or Assistant Secretary
(i) certifying that there has been no amendment to the Certificate of
Incorporation or Bylaws of the Borrower since true and accurate copies of the
same were delivered to the Lender with a certificate of the Secretary of the
Borrower dated October 30, 1998, and (ii) identifying each officer of the
Borrower authorized to execute this Amendment, the Revolving Notes, and any
other instrument or agreement executed by the Borrower in connection with this
Amendment (collectively, the "Amendment Documents"), and certifying as to
specimens of such officer's signature and such officer's incumbency in such
offices as such officer holds.

    4.3 A certificate of an officer of the Borrower certifying that, as of the
date hereof, no Lien granted by or Indebtedness owing by the Borrower exceeds
that permitted under the related financial covenants in the Senior Unsecured
Loan Documents.

    4.4 Certified copies of all documents evidencing any necessary corporate
action, consent or governmental or regulatory approval (if any) with respect to
this Amendment.

    4.5 An opinion of counsel to the Borrower in the form of Exhibit 4.4
attached to this Amendment, duly executed by said counsel.

    4.6 A copy of the Second Fee Letter, dated as of the date hereof, duly
executed by the Borrower.

    4.7 A good standing certificate for the Borrower from the States of
Delaware, Wisconsin, California, Oregon, and Georgia issued not more than 30
days prior to the date of this Amendment.

    4.8 All fees, costs and expenses due and payable pursuant to the Second Fee
Letter, payable in Immediately Available Funds on the date hereof.

    4.9 The Borrower shall have satisfied such other conditions as specified by
the Agent and the Banks, including payment of all unpaid legal fees and expenses
incurred by the Agent through the date of this Amendment in connection with the
Credit Agreement and the Amendment Documents.

    Section 5.  Representations, Warranties, Authority, No Adverse Claim.  

    5.1  Reassertion of Representations and Warranties, No Default.  The
Borrower hereby represents that on and as of the date hereof and after giving
effect to this Amendment (a) all of the representations and warranties contained
in the Credit Agreement are true, correct and complete in all respects as of the
date hereof as though made on and as of such date, except for changes permitted
by the terms of the Credit Agreement, and (b) there will exist no Default or
Event of Default under the Credit Agreement as amended by this Amendment on such
date which has not been waived by the Agent and the Banks.

2

--------------------------------------------------------------------------------

    5.2  Authority, No Conflict, No Consent Required.  The Borrower represents
and warrants that the Borrower has the power and legal right and authority to
enter into the Amendment Documents and has duly authorized as appropriate the
execution and delivery of the Amendment Documents and other agreements and
documents executed and delivered by the Borrower in connection herewith or
therewith by proper corporate, and none of the Amendment Documents nor the
agreements contained herein or therein contravenes or constitutes a default
under any agreement, instrument or indenture to which the Borrower is a party or
a signatory or a provision of the Borrower's Certificate of Incorporation,
Bylaws or any other agreement or requirement of law in which the consequences of
such default or violation could have a material adverse effect on the business,
operations, properties, assets or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, or result in the imposition of
any Lien on any of its property under any agreement binding on or applicable to
the Borrower or any of its property except, if any, in favor of the Agent on
behalf of the Banks. The Borrower represents and warrants that no consent,
approval or authorization of or registration or declaration with any Person,
including but not limited to any governmental authority, is required in
connection with the execution and delivery by the Borrower of the Amendment
Documents or other agreements and documents executed and delivered by the
Borrower in connection therewith or the performance of obligations of the
Borrower therein described, except for those which the Borrower has obtained or
provided and as to which the Borrower has delivered certified copies of
documents evidencing each such action to the Agent.

    5.3  No Adverse Claim.  The Borrower warrants, acknowledges and agrees that
no events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Agent or the Banks with respect to the Obligations or the
Borrower's obligations under the Credit Agreement as amended by this Amendment.

    Section 6.  Affirmation of Credit Agreement, Further References.  The Agent,
the Banks, and the Borrower each acknowledge and affirm that the Credit
Agreement, as hereby amended, is hereby ratified and confirmed in all respects
and all terms, conditions and provisions of the Credit Agreement, except as
amended by this Amendment, shall remain unmodified and in full force and effect.
All references in any document or instrument to the Credit Agreement are hereby
amended and shall refer to the Credit Agreement as amended by this Amendment.
All of the terms, conditions, provisions, agreements, requirements, promises,
obligations, duties, covenants and representations of the Borrower under such
documents and any and all other documents and agreements entered into with
respect to the obligations under the Credit Agreement are incorporated herein by
reference and are hereby ratified and affirmed in all respects by the Borrower.

    Section 7.  Merger and Integration, Superseding Effect.  This Amendment,
from and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment, shall control with respect
to the specific subjects hereof and thereof.

    Section 8.  Severability.  Whenever possible, each provision of this
Amendment and the other Amendment Documents and any other statement, instrument
or transaction contemplated hereby or thereby or relating hereto or thereto
shall be interpreted in such manner as to be effective, valid and enforceable
under the applicable law of any jurisdiction, but, if any provision of this
Amendment, the other Amendment Documents or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto shall
be held to be prohibited, invalid or unenforceable under the applicable law,
such provision shall be ineffective in such jurisdiction only to the extent of
such prohibition, invalidity or unenforceability, without invalidating or
rendering unenforceable the remainder of such provision or the remaining
provisions of this Amendment, the other Amendment Documents or any other
statement, instrument or transaction contemplated hereby or thereby or

3

--------------------------------------------------------------------------------

relating hereto or thereto in such jurisdiction, or affecting the effectiveness,
validity or enforceability of such provision in any other jurisdiction.

    Section 9.  Successors.  The Amendment Documents shall be binding upon the
Borrower, the Banks, and the Agent and their respective successors and assigns,
and shall inure to the benefit of the Borrower, the Banks, and the Agent and the
successors and assigns of the Banks and the Agent.

    Section 10.  Legal Expenses.  As provided in Section 9.2 of the Credit
Agreement, the Borrower agrees to reimburse the Agent, upon execution of this
Amendment, for all reasonable out-of-pocket expenses (including attorney' fees
and legal expenses of Dorsey & Whitney LLP, counsel for the Agent) incurred in
connection with the Credit Agreement, including in connection with the
negotiation, preparation and execution of the Amendment Documents and all other
documents negotiated, prepared and executed in connection with the Amendment
Documents, and in enforcing the obligations of the Borrower under the Amendment
Documents, and to pay and save the Agent and the Banks harmless from all
liability for, any stamp or other taxes which may be payable with respect to the
execution or delivery of the Amendment Documents, which obligations of the
Borrower shall survive any termination of the Credit Agreement.

    Section 11.  Headings.  The headings of various sections of this Amendment
have been inserted for reference only and shall not be deemed to be a part of
this Amendment.

    Section 12.  Counterparts.  The Amendment Documents may be executed in
several counterparts as deemed necessary or convenient, each of which, when so
executed, shall be deemed an original, provided that all such counterparts shall
be regarded as one and the same document, and either party to the Amendment
Documents may execute any such agreement by executing a counterpart of such
agreement.

    Section 13.  Governing Law.  THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF MINNESOTA, WITHOUT GIVING EFFECT TO CONFLICT
OF LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO
NATIONAL BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.

4

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the date and year first above written.

    MARTEN TRANSPORT, LTD.  
   
   
By:  
   
         

--------------------------------------------------------------------------------

 
   
   
Title:  
   
         

--------------------------------------------------------------------------------

 
   
   
Address:  
   
129 Marten Street
Mondovi, Wisconsin 54755  
Revolving Commitment Amount:  
   
U.S. BANK NATIONAL ASSOCIATION     In its individual corporate capacity and as
Agent $45,000,000          
   
   
By:  
   
         

--------------------------------------------------------------------------------

 
   
   
Title:  
   
         

--------------------------------------------------------------------------------

 
   
   
Address:  
   
601 Second Avenue South,
MPFP0602
Minneapolis, MN 55402-4302
ATTN: Michael J. Reymann  
Revolving Commitment Amount:  
   
THE NORTHERN TRUST COMPANY  
$15,000,000  
   
By:  
   
         

--------------------------------------------------------------------------------

 
   
   
Title:  
   
         

--------------------------------------------------------------------------------

 
   
   
Address:  
   
50 South LaSalle Street
Chicago, IL 60675
ATTN: Daniel Hintzen

5

--------------------------------------------------------------------------------





SCHEDULE I
TO THE CREDIT AGREEMENT

NAME AND NOTICE ADDRESS OF BANK


--------------------------------------------------------------------------------

  REVOLVING COMMITMENT AMOUNT


--------------------------------------------------------------------------------

 
U.S. Bank National Association
601 Second Avenue South, MPFP0602
Minneapolis, MN 55402-4302
ATTN: Michael J. Reymann  
   
$45,000,000  
The Northern Trust Company
50 South LaSalle Street
Chicago, IL 60675
ATTN: Daniel Hintzen  
   
$15,000,000

Sch. I-Page 1

--------------------------------------------------------------------------------



QUICKLINKS

FOURTH AMENDMENT TO CREDIT AGREEMENT
RECITALS
AGREEMENT
SCHEDULE I TO THE CREDIT AGREEMENT
